Exhibit Contacts: For news media – George Biechler, 610-774-5997 For financial analysts – Tim Paukovits, 610-774-4124 PPL Corporation Reports Second-QuarterEarnings · Quarterly earnings decline versus a year ago, when PPL recorded a gain on the sale of a Latin American business · Company lowers ongoing earnings forecast for balance of year due to higher fuel costs and lower expected results from marketing and trading operations · Company expresses optimism for 2010 andlonger-term earnings growth ALLENTOWN,
